Confidential Treatment-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR
ASTERISKS [****].

 

This draft is dated the 10th day of June, 2010, and is solely for purposes of
negotiation.  No contract shall exist until a final, written agreement is signed
by an authorized representative of Licensor and an authorized representative of
Licensee.  This draft shall expire on 21stth June, 2010.

 

STANDARD EXCLUSIVE LICENSE AGREEMENT

WITH SUBLICENSING TERMS

 

Agreement # Number ____________.

 

This Agreement is made effective 21st June, 2010, (the “Effective Date”) by and
between the University of South Florida Research Foundation (hereinafter called
“ Licensor”), a nonstock, nonprofit Florida corporation, under Chapter 617
Florida Statutes, and a direct support organization of the University of South
Florida (“University”) pursuant to section 1004.28 Florida Statutes and New
Energy Solar Corporation (hereinafter called “Licensee”), a small corporation
organized and existing under the laws of the State of Florida.

 

WHEREAS, Licensor is the exclusive licensee of certain inventions that are
described in the “Licensed Patents” defined below (Licensor Reference # 08B117
Lewis_Fabrication of Organic Solar Array for Applications in
Microelectromechanical Systems and Others), and Licensor is willing to grant a
license to Licensee under any one or all of the Licensed Patents and Licensee
desires a license under all of them;

               

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, the parties covenant and agree as follows:

 


SECTION  1                DEFINITIONS

 


1.1              “AFFILIATE”  MEANS: (A) ANY PERSON OR ENTITY WHICH CONTROLS AT
LEAST FIFTY PERCENT (50%) OF THE EQUITY OR VOTING STOCK OF THE LICENSEE OR (B)
ANY PERSON OR ENTITY FIFTY PERCENT (50%) OF WHOSE EQUITY OR VOTING STOCK IS
OWNED OR CONTROLLED BY THE LICENSEE OR (C) ANY PERSON OR ENTITY OF WHICH AT
LEAST FIFTY PERCENT (50%) OF THE EQUITY OR VOTING STOCK IS OWNED OR CONTROLLED
BY THE SAME PERSON OR ENTITY OWNING OR CONTROLLING AT LEAST FIFTY PERCENT (50%)
OF LICENSEE OR (D) ANY ENTITY IN WHICH ANY OFFICER OR EMPLOYEE IS ALSO AN
OFFICER OR EMPLOYEE OF LICENSEE OR ANY PERSON WHO IS AN OFFICER OR EMPLOYEE OF
LICENSEE OR (E) ANY OTHER RELATIONSHIP AS IN FACT, CONSTITUTES ACTUAL CONTROL.

 


1.2              “DEVELOPMENT PLAN” MEANS THE WRITTEN REPORT SUMMARIZING THE
DEVELOPMENT ACTIVITIES THAT ARE TO BE UNDERTAKEN BY THE LICENSEE TO BRING
LICENSED PRODUCTS AND/OR LICENSED PROCESSES TO THE MARKET.  THE DEVELOPMENT PLAN
IS ATTACHED AS APPENDIX A.

 


1.3              “DEVELOPMENT REPORT”  MEANS A WRITTEN ACCOUNT OF LICENSEE’S
PROGRESS UNDER THE DEVELOPMENT PLAN HAVING AT LEAST THE INFORMATION SPECIFIED ON
APPENDIX B TO THIS AGREEMENT, AND SHALL BE SENT TO THE ADDRESS SPECIFIED ON
APPENDIX B .


.


1.4              “ENUMERATED KNOW HOW” MEANS KNOW HOW SET OUT IN APPENDIX E AND
MUTUALLY AGREED IN WRITING BY THE PARTIES TO THIS AGREEMENT.  

 


1.5              “INVESTIGATOR” MEANS JASON LEWIS, DR. XIAOMEI JIANG AND DR.
JIAN ZHANG, WHILE EMPLOYED BY

Page 1

Initials /s/ VLM MP1735585.1

--------------------------------------------------------------------------------

 

Confidential Treatment-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR
ASTERISKS [****].

 


LICENSOR.


 


1.6                “KNOW HOW” MEANS UNPATENTED TECHNOLOGY AND/OR INFORMATION
THAT WAS DEVELOPED BY THE  INVESTIGATOR(S), INCLUDING WITHOUT LIMITATION
METHODS, PROCESSES, TECHNIQUES, COMPOUNDS, , MATERIALS, SEQUENCES, DRAWINGS,
INDICATIONS, DATA, RESULTS OF TESTS, OR STUDIES, PLANS, AND EXPERTISE, WHETHER
PATENTABLE OR NOT, WHICH RELATES SPECIFICALLY TO THE LICENSED PATENTS AND
EXISTING ON THE DATE HEREOF, ONLY  TO THE EXTENT WHOLLY OWNED AND CONTROLLED BY
LICENSOR, EXCEPT THAT, KNOW-HOW SHALL NOT INCLUDE THE LICENSED PATENTS.

 


1.7              “LICENSED FIELD” SHALL INCLUDE ALL APPLICABLE FIELDS OF USE FOR
THE LICENSED PATENTS, LICENSED PRODUCT, AND LICENSED PROCESS, INCLUDING THE: USE
OF STARTING MATERIALS; SOLAR MATERIALS; SUBSTRATES; SUBSTRATE SURFACES; METHODS
BY WHICH MATERIALS OR SUBSTRATES ARE CREATED AND PREPARED; METHODS BY WHICH
MATERIALS ARE APPLIED TO SUBSTRATES AND THEIR SURFACES; METHODS BY WHICH
MATERIALS ARE PROTECTED FROM DEGRADATION; AND METHODS BY WHICH MATERIALS AND
SUBSTRATES ARE MANUFACTURED. .

 

 


1.8              “LICENSED PATENTS” MEANS ALL OF THE FOLLOWING LICENSOR
INTELLECTUAL PROPERTY:


1.8.1        THE PATENT(S)/PATENT APPLICATION(S) IDENTIFIED ON SCHEDULE 1
HERETO;


1.8.2        ANY AND ALL UNITED STATES AND FOREIGN PATENT APPLICATIONS CLAIMING
PRIORITY TO ANY OF THE PATENT(S) AND PATENT APPLICATION(S) IDENTIFIED ON
SCHEDULE 1 HERETO (EXCEPT THAT IN THE CASE OF CONTINUATION-IN-PART
APPLICATION(S), ONLY TO THE EXTENT THAT THE SUBJECT MATTER CLAIMED IN SUCH
CONTINUATION-IN-PART APPLICATION(S)IS SUPPORTED UNDER 35 U.S.C 112 IN THE
PATENT(S)/PATENT APPLICATION(S) IDENTIFIED ON SCHEDULE 1 HERETO); AND


1.8.3        ANY AND ALL PATENTS ISSUING FROM THE PATENT APPLICATIONS IDENTIFIED
IN SECTION 1.1.1 AND 1.1.2, INCLUDING, BUT NOT LIMITED TO, LETTERS PATENTS,
PATENTS OF ADDITION, REISSUES, RE-EXAMINATIONS, EXTENSIONS, RESTORATIONS, AND
SUPPLEMENTARY PROTECTION CERTIFICATES;


            ALL TO THE EXTENT OWNED OR CONTROLLED BY LICENSOR.

 


1.9              “LICENSED PRODUCT” AND “LICENSED PROCESS” MEANS:


1.9.1        IN THE CASE OF A LICENSED PRODUCT, ANY PRODUCT OR PART THEREOF, ON
A COUNTRY-BY-COUNTRY BASIS, THAT:

(A)                IS COVERED IN WHOLE OR IN PART BY AN ISSUED, UNEXPIRED CLAIM
OR A PENDING CLAIM CONTAINED IN THE LICENSED PATENTS, IN ANY COUNTRY IN WHICH
SUCH PRODUCT IS MADE, USED, IMPORTED OR SOLD; OR

(B)               IS MANUFACTURED BY USING A PROCESS THAT IS COVERED IN WHOLE OR
IN PART BY AN ISSUED, UNEXPIRED CLAIM OR A PENDING CLAIM CONTAINED IN THE
LICENSED PATENTS, IN ANY COUNTRY IN WHICH ANY SUCH PROCESS IS USED OR IN WHICH
ANY SUCH PRODUCT IS USED, IMPORTED OR SOLD; OR

(C)                INCORPORATES, UTILIZES, OR WAS DEVELOPED UTILIZING, KNOW-HOW;
OR THAT IS MANUFACTURED USING KNOW-HOW; OR USING A PROCESS DEVELOPED USING A
KNOW-HOW.

 




Page 2

Initials /s/ VLM MP1735585.1

--------------------------------------------------------------------------------

 

Confidential Treatment-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR
ASTERISKS [****].

 


1.9.2        IN THE CASE OF A LICENSED PROCESS, ANY PROCESS, ON A
COUNTRY-BY-COUNTRY BASIS, THAT:

(A)                IS COVERED IN WHOLE OR IN PART BY AN ISSUED, UNEXPIRED CLAIM
OR A PENDING CLAIM CONTAINED IN THE LICENSED PATENTS IN ANY COUNTRY IN WHICH
SUCH PROCESS IS PRACTICED; OR

(B)               INCORPORATES, UTILIZES, OR WAS DEVELOPED UTILIZING KNOW-HOW.

 


1.10          “LICENSED TERRITORY” SHALL BE LIMITED TO WORLDWIDE.

 


1.11          “NET SALES" MEANS THE TOTAL GROSS DOLLAR AMOUNT DUE TO LICENSEE OR
TO ANY SUBLICENSEE AT THE END OF EACH CALENDAR QUARTER FROM THE SALE, LEASE, OR
DISTRIBUTION OF LICENSED PRODUCT AND/OR LICENSED PROCESSES, LESS: RETURNS;
ALLOWANCES; PROMOTIONAL DISCOUNTS THAT ARE ALLOWED IN AMOUNTS CUSTOMARY IN THE
TRADE; TAXES, INCLUDING BUT NOT NECESSARILY LIMITED TO SALES, USE, OCCUPATION,
AND EXCISE; AND FREIGHT OUT. RETURNS ARE MERCHANDISE RETURNED FOR CREDIT;
ALLOWANCES ARE DEDUCTIONS ALLOWED BY LICENSEE OR ANY SUB-LICENSEE FOR
MERCHANDISE NOT RECEIVED OR RECEIVED IN DAMAGED CONDITION; FREIGHT OUT IS
SHIPPING/TRANSPORTATION EXPENSE PASSED ON TO THE END CUSTOMER. 

 


1.12          “PATENT CHALLENGE” MEANS A CHALLENGE TO THE VALIDITY,
PATENTABILITY, ENFORCEABILITY AND/OR NON-INFRINGEMENT OF ANY OF THE LICENSED
PATENTS OR OTHERWISE OPPOSING ANY OF THE LICENSED PATENTS.

 


1.13          “SUBLICENSE” MEANS, DIRECTLY OR INDIRECTLY, TO SUBLICENSE, GRANT
ANY OTHER RIGHT WITH RESPECT TO, OR AGREE NOT TO ASSERT, ANY RIGHT LICENSED TO
LICENSEE UNDER THIS AGREEMENT.


 


1.14          “SUBLICENSEE”  MEANS ANY THIRD PARTY TO WHOM LICENSEE GRANTS A
SUBLICENSE

 

 


SECTION  2                GRANT


 


2.1              LICENSE.


2.1.1        LICENSE UNDER LICENSED PATENTS AND KNOW HOW


2.1.2        [****]

 

2.1.2       The license granted hereunder shall not be construed to confer any
rights upon Licensee by implication, estoppel, or otherwise as to any technology
not part of the Licensed Patents or Know How  in the specified Licensed Field
and specified Licensed Territory.

 

 


2.2              SUBLICENSE.


2.2.1        [****]


2.2.2        [****]


2.2.3        [****]

 




Page 3

Initials /s/ VLM MP1735585.1

--------------------------------------------------------------------------------

 

Confidential Treatment-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR
ASTERISKS [****].

 


SECTION  3                DUE DILIGENCE

 


3.1              DEVELOPMENT.


3.1.1        [****]


3.1.2        [****]


3.1.3        UPON WRITTEN REQUEST BY LICENSEE TO NEGOTIATE EXTENSIONS OF ANY
MILESTONES OR DUE DATES SET FORTH IN APPENDIX D, SUCH REQUEST TO BE RECEIVED BY
LICENSOR NO LESS THAN THIRTY (30) DAYS PRIOR TO ANY OF THE DUE DATES SUBJECT OF
SUCH REQUEST, SET FORTH IN THIS SECTION 3.1.3, SUCH REQUEST FULLY DESCRIBING
LICENSEE’S DILIGENT EFFORTS TO ACHIEVE THE MILESTONE REQUIRED TO BE MET BY SUCH
DUE DATE, LICENSOR SHALL CONSIDER IN GOOD FAITH SUCH REQUESTS. UPON GRANTING
SUCH REQUEST, LICENSOR AND LICENSEE SHALL NEGOTIATE SUCH EXTENSIONS IN GOOD
FAITH.]

 


SECTION  4                PAYMENTS

 


4.1              LICENSE ISSUE FEE.

                 


4.1.1        [****]


4.2              ROYALTY.

 


4.2.1        [****]


4.3              OTHER PAYMENTS.


4.3.1        [****]


4.3.2        IN ADDITION TO ALL OTHER PAYMENTS REQUIRED UNDER THIS AGREEMENT,
LICENSEE AGREES TO PAY LICENSOR MILESTONE PAYMENTS, AS FOLLOWS: [****]

 

 


4.3.1        SUBLICENSES.  [****]


4.4              ACCOUNTING FOR PAYMENTS.


4.4.1        [****]


4.4.2         [****]


4.4.3        EXCEPT AS OTHERWISE DIRECTED, ALL AMOUNTS OWING TO LICENSOR UNDER
THIS AGREEMENT SHALL BE PAID IN U.S. DOLLARS TO LICENSOR AT THE FOLLOWING
ADDRESS: 

 

                USF Research Foundation

Page 4

Initials /s/ VLM MP1735585.1

--------------------------------------------------------------------------------

 

Confidential Treatment-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR
ASTERISKS [****].

 

                Attn: Business Manager

                3802 Spectrum Blvd, Suite 100

                Tampa, Florida 33612

 

 


4.4.4        A CERTIFIED FULL ACCOUNTING STATEMENT SHOWING HOW ANY AMOUNTS
PAYABLE TO LICENSOR UNDER SECTION 4 HAVE BEEN CALCULATED SHALL BE SUBMITTED TO
LICENSOR ON THE DATE OF EACH SUCH PAYMENT.  IN ADDITION TO BEING CERTIFIED, SUCH
ACCOUNTING STATEMENTS SHALL CONTAIN A WRITTEN REPRESENTATION SIGNED BY AN
EXECUTIVE OFFICER OF LICENSEE THAT STATES THAT THE STATEMENTS ARE TRUE,
ACCURATE, AND FAIRLY REPRESENT ALL AMOUNTS PAYABLE TO LICENSOR PURSUANT TO THIS
AGREEMENT.  FOR EARNED ROYALTIES, SUCH ACCOUNTING SHALL BE ON A PER-COUNTRY AND
PRODUCT LINE, MODEL OR TRADE NAME BASIS AND SHALL BE SUMMARIZED ON THE FORM
SHOWN IN APPENDIX C - LICENSOR ROYALTY REPORT OF THIS AGREEMENT. FOR EARNED
ROYALTIES, IN THE EVENT NO PAYMENT IS OWED TO LICENSOR BECAUSE THE AMOUNT OF
MINIMUM ROYALTIES PAID HAS NOT BEEN EXCEEDED OR OTHERWISE, AN ACCOUNTING
DEMONSTRATING THAT FACT SHALL BE SUPPLIED TO LICENSOR.


4.4.5        LICENSOR IS EXEMPT FROM PAYING INCOME TAXES UNDER U.S. LAW. 
THEREFORE, ALL PAYMENTS DUE UNDER THIS AGREEMENT SHALL BE MADE WITHOUT DEDUCTION
FOR TAXES, ASSESSMENTS, OR OTHER CHARGES OF ANY KIND WHICH MAY BE IMPOSED ON
LICENSOR BY ANY GOVERNMENT OUTSIDE OF THE UNITED STATES OR ANY POLITICAL
SUBDIVISION OF SUCH GOVERNMENT WITH RESPECT TO ANY AMOUNTS PAYABLE TO LICENSOR
PURSUANT TO THIS AGREEMENT.  ALL SUCH TAXES, ASSESSMENTS, OR OTHER CHARGES SHALL
BE ASSUMED BY LICENSEE.

 


SECTION  5                CERTAIN WARRANTIES AND DISCLAIMERS OF LICENSOR

 


5.1              LICENSOR WARRANTS THAT, EXCEPT AS OTHERWISE PROVIDED UNDER
SECTION 17.1 OF THIS AGREEMENT WITH RESPECT TO U.S. GOVERNMENT INTERESTS, IT IS
THE OWNER OR EXCLUSIVE LICENSEE OF THE LICENSED PATENTS OR OTHERWISE HAS THE
RIGHT TO GRANT THE LICENSES GRANTED TO LICENSEE IN THIS AGREEMENT.  HOWEVER,
NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS:


(A)  A WARRANTY OR REPRESENTATION BY LICENSOR AS TO THE VALIDITY OR SCOPE OF ANY
RIGHT INCLUDED IN THE LICENSED PATENTS;


(B)  A WARRANTY OR REPRESENTATION THAT ANYTHING MADE, USED, SOLD OR OTHERWISE
DISPOSED OF UNDER THE LICENSE GRANTED IN THIS AGREEMENT WILL OR WILL NOT
INFRINGE PATENTS OF THIRD PARTIES;


(C)  AN OBLIGATION TO BRING OR PROSECUTE ACTIONS OR SUITS AGAINST THIRD PARTIES
FOR INFRINGEMENT OF LICENSED PATENTS;


(D)  AN OBLIGATION TO FURNISH ANY SERVICES OTHER THAN THOSE SPECIFIED IN THIS
AGREEMENT; OR


(E)  A WARRANTY OR REPRESENTATION BY LICENSOR THAT IT WILL NOT GRANT LICENSES TO
OTHERS TO MAKE, USE OR SELL PRODUCTS NOT COVERED BY THE CLAIMS OF THE LICENSED
PATENTS WHICH MAY BE SIMILAR AND/OR COMPETE WITH PRODUCTS MADE OR SOLD BY
LICENSEE.

 


5.2              EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
LICENSOR MAKES NO REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, AND VALIDITY OF

Page 5

Initials /s/ VLM MP1735585.1

--------------------------------------------------------------------------------

 

Confidential Treatment-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR
ASTERISKS [****].

 


PATENT RIGHTS CLAIMS, ISSUED OR PENDING.  LICENSOR ASSUMES NO RESPONSIBILITIES
WHATSOEVER WITH RESPECT TO USE, SALE, OR OTHER DISPOSITION BY LICENSEE, ITS
SUBLICENSEE(S), OR THEIR VENDEES OR OTHER TRANSFEREES OF PRODUCT INCORPORATING
OR MADE BY USE OF INVENTIONS LICENSED UNDER THIS AGREEMENT.

 


SECTION  6                RECORD KEEPING

 


6.1              LICENSEE AND ITS SUBLICENSEE(S) SHALL KEEP BOOKS AND RECORDS
SUFFICIENT TO VERIFY THE ACCURACY AND COMPLETENESS OF LICENSEE’S AND ITS
SUBLICENSEE(S)’S ACCOUNTING REFERRED TO ABOVE, INCLUDING WITHOUT LIMITATION,
INVENTORY, PURCHASE AND INVOICE RECORDS, MANUFACTURING RECORDS, SALES ANALYSIS,
GENERAL LEDGERS, FINANCIAL STATEMENTS, AND TAX RETURNS RELATING TO THE LICENSED
PRODUCTS AND/OR LICENSED PROCESSES.  SUCH BOOKS AND RECORDS SHALL BE PRESERVED
FOR A PERIOD NOT LESS THAN SIX YEARS AFTER THEY ARE CREATED OR AS REQUIRED BY
FEDERAL LAW, BOTH DURING AND AFTER THE TERM OF THIS AGREEMENT.

 


6.2              LICENSEE AND ITS SUBLICENSEE(S) SHALL TAKE ALL STEPS NECESSARY
SO THAT LICENSOR MAY, WITHIN THIRTY (30) DAYS OF ITS WRITTEN REQUEST, AUDIT,
REVIEW AND/OR COPY ALL OF THE BOOKS AND RECORDS AT A SINGLE U.S. LOCATION TO
VERIFY THE ACCURACY OF LICENSEE’S AND ITS SUBLICENSEE(S)’S ACCOUNTING.  SUCH
REVIEW MAY BE PERFORMED BY ANY AUTHORIZED EMPLOYEES OF LICENSOR AS WELL AS BY
ANY ATTORNEYS AND/OR ACCOUNTANTS DESIGNATED BY LICENSOR, UPON REASONABLE NOTICE
AND DURING REGULAR BUSINESS HOURS.  IF A DEFICIENCY WITH REGARD TO ANY PAYMENT
HEREUNDER IS DETERMINED, LICENSEE AND ITS SUBLICENSEE(S) SHALL PAY THE
DEFICIENCY WITHIN THIRTY (30) DAYS OF RECEIVING NOTICE THEREOF ALONG WITH
APPLICABLE INTEREST AS DESCRIBED IN SECTION ERROR! REFERENCE SOURCE NOT FOUND.. 
IF A ROYALTY PAYMENT DEFICIENCY FOR A CALENDAR YEAR EXCEEDS THREE PERCENT (3%)
OF THE ROYALTIES PAID FOR THAT YEAR, THEN LICENSEE AND ITS SUBLICENSEE(S) SHALL
BE RESPONSIBLE FOR PAYING LICENSOR’S OUT-OF-POCKET EXPENSES INCURRED WITH
RESPECT TO SUCH REVIEW.

 


6.3              AT ANY TIME DURING THE TERM OF THIS AGREEMENT, LICENSOR MAY
REQUEST IN WRITING THAT LICENSEE VERIFY THE CALCULATION OF ANY PAST PAYMENTS
OWED TO LICENSOR THROUGH THE MEANS OF A SELF-AUDIT.  WITHIN NINETY (90) DAYS OF
THE REQUEST, LICENSEE SHALL COMPLETE A SELF-AUDIT OF ITS BOOKS AND RECORDS TO
VERIFY THE ACCURACY AND COMPLETENESS OF THE PAYMENTS OWED.   WITHIN THIRTY (30)
DAYS OF THE COMPLETION OF THE SELF-AUDIT, LICENSEE SHALL SUBMIT TO LICENSOR A
REPORT DETAILING THE FINDINGS OF THE SELF-AUDIT AND THE MANNER IN WHICH IT WAS
CONDUCTED IN ORDER TO VERIFY THE ACCURACY AND COMPLETENESS OF THE PAYMENTS
OWED.  IF LICENSEE HAS DETERMINED THROUGH ITS SELF-AUDIT THAT THERE IS ANY
PAYMENT DEFICIENCY, LICENSEE SHALL PAY LICENSOR THE DEFICIENCY ALONG WITH
APPLICABLE INTEREST UNDER SECTION ERROR! REFERENCE SOURCE NOT FOUND. WITH THE
SUBMISSION OF THE SELF-AUDIT REPORT TO LICENSOR.

 


SECTION  7                PATENT PROSECUTION

 


7.1              LICENSOR SHALL PROSECUTE AND MAINTAIN THE LICENSED PATENTS
USING COUNSEL OF ITS CHOICE.  LICENSOR SHALL PROVIDE LICENSEE WITH COPIES OF ALL
DOCUMENTS SENT TO AND RECEIVED FROM THE UNITED STATES PATENT AND TRADEMARK
OFFICE AND FOREIGN PATENT OFFICES RELATING TO LICENSED PATENTS.  LICENSEE AGREES
TO KEEP SUCH INFORMATION CONFIDENTIAL.  

 


7.2              LICENSEE SHALL BE RESPONSIBLE FOR AND PAY ALL COSTS AND
EXPENSES INCURRED BY LICENSOR  RELATED TO

Page 6

Initials /s/ VLM MP1735585.1

--------------------------------------------------------------------------------

 

Confidential Treatment-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR
ASTERISKS [****].

 


THE PREPARATION, FILING, PROSECUTION (INCLUDING INTERFERENCES), ISSUANCE,
MAINTENANCE, DEFENSE (INCLUDING OPPOSITIONS) AND REPORTING OF THE LICENSED
PATENTS SUBSEQUENT TO AND SEPARATE OF THOSE EXPENSES CITED IN SECTION 7.2 WITHIN
THIRTY (30) DAYS OF RECEIPT OF AN INVOICE FROM LICENSOR .  IT SHALL BE THE
RESPONSIBILITY OF LICENSEE TO KEEP LICENSOR FULLY APPRISED OF THE “SMALL ENTITY”
STATUS OF LICENSEE AND ALL SUBLICENSEES WITH RESPECT TO THE U.S. PATENT LAWS AND
WITH RESPECT TO THE PATENT LAWS OF ANY OTHER COUNTRIES, IF APPLICABLE, AND TO
INFORM LICENSOR OF ANY CHANGES IN WRITING OF SUCH STATUS, WITHIN THIRTY (30)
DAYS OF ANY SUCH CHANGE.  IN THE EVENT THAT ADDITIONAL LICENSES ARE GRANTED TO
LICENSEES FOR ALTERNATE FIELDS-OF-USE, PATENT EXPENSES ASSOCIATED WITH LICENSED
PATENTS WILL BE DIVIDED PROPORTIONALLY BETWEEN THE NUMBER OF EXISTING
LICENSEES.  IN THE CASE OF FOREIGN PATENT PROTECTION, IF LICENSEE GIVES SIXTY
(60) DAYS NOTICE THAT IT INTENDS TO DECLINE TO REIMBURSE LICENSOR FOR PATENT
EXPENSES FOR ANY LICENSED PATENT IN ANY PARTICULAR COUNTRY, THEN THE LICENSE
GRANTED HEREUNDER RESPECTING SUCH LICENSED PATENT SHALL TERMINATE AFTER SUCH
SIXTY (60) DAYS AND LICENSEE RELINQUISHES THE RIGHT TO COMMERCIALIZE LICENSED
PRODUCTS IN THE SPECIFIED COUNTRY.


 


SECTION  8                INFRINGEMENT AND INVALIDITY

 


8.1              LICENSEE SHALL INFORM LICENSOR PROMPTLY IN WRITING OF ANY
ALLEGED INFRINGEMENT OF THE LICENSED PATENTS BY A THIRD PARTY AND OF ANY
AVAILABLE EVIDENCE THEREOF.

 


8.2              DURING THE TERM OF THIS AGREEMENT, LICENSOR SHALL HAVE THE
RIGHT, BUT SHALL NOT BE OBLIGATED, TO PROSECUTE AT ITS OWN EXPENSE ANY SUCH
INFRINGEMENTS OF THE LICENSED PATENTS.  IF LICENSOR PROSECUTES ANY SUCH
INFRINGEMENT, LICENSEE AGREES THAT LICENSOR MAY INCLUDE LICENSEE AS A
CO-PLAINTIFF IN ANY SUCH SUIT, WITHOUT EXPENSE TO LICENSEE.

 


8.3              IF WITHIN SIX (6) MONTHS AFTER HAVING BEEN NOTIFIED OF ANY
ALLEGED INFRINGEMENT, LICENSOR  SHALL HAVE BEEN UNSUCCESSFUL IN PERSUADING THE
ALLEGED INFRINGER TO DESIST AND SHALL NOT HAVE BROUGHT AN INFRINGEMENT ACTION
AGAINST THE ALLEGED INFRINGER, OR IF LICENSOR SHALL NOTIFY LICENSEE AT ANY TIME
PRIOR THERETO OF ITS INTENTION NOT TO BRING SUIT AGAINST THE ALLEGED INFRINGER,
THEN, AND IN THOSE EVENTS ONLY, LICENSEE SHALL HAVE THE RIGHT, BUT SHALL NOT BE
OBLIGATED, TO PROSECUTE AT ITS OWN EXPENSE ANY INFRINGEMENT OF THE LICENSED
PATENTS, AND LICENSEE MAY, FOR SUCH PURPOSES, USE THE NAME OF LICENSOR AS PARTY
PLAINTIFF. NO SETTLEMENT, CONSENT JUDGMENT OR OTHER VOLUNTARY FINAL DISPOSITION
OF THE SUIT MAY BE ENTERED INTO WITHOUT THE CONSENT OF LICENSOR , WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD.  LICENSEE SHALL INDEMNIFY LICENSOR AGAINST
ANY ORDER FOR COSTS THAT MAY BE MADE AGAINST LICENSOR IN SUCH PROCEEDINGS.

 


8.4               IN THE EVENT THAT A DECLARATORY JUDGMENT ACTION IS BROUGHT
AGAINST LICENSOR OR LICENSEE BY A THIRD PARTY ALLEGING INVALIDITY,
UNPATENTABILITY, UNENFORCEABILITY, OR NON-INFRINGEMENT OF THE LICENSED PATENTS,
LICENSOR, AT ITS OPTION, SHALL HAVE THE RIGHT WITHIN TWENTY (20) DAYS AFTER
COMMENCEMENT OF SUCH ACTION TO TAKE OVER THE SOLE DEFENSE OF THE ACTION AT ITS
OWN EXPENSE.  IF LICENSOR DOES NOT EXERCISE THIS RIGHT, LICENSEE SHALL BE
RESPONSIBLE FOR THE SOLE DEFENSE OF THE ACTION AT LICENSEE’S SOLE EXPENSE,
SUBJECT TO SECTIONS 8.5 AND 8.6.

 


8.5              IN THE EVENT THAT LICENSEE SHALL UNDERTAKE THE ENFORCEMENT BY
LITIGATION AND/OR DEFENSE OF THE LICENSED PATENTS BY LITIGATION, LICENSOR SHALL
HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO VOLUNTARILY JOIN SUCH LITIGATION,
REPRESENTED BY ITS OWN COUNSEL AT ITS OWN EXPENSE. IN THE EVENT THAT LICENSOR OR
LICENSEE SHALL UNDERTAKE THE ENFORCEMENT BY LITIGATION AND/OR DEFENSE OF THE
LICENSED PATENTS BY LITIGATION, ANY RECOVERY OF DAMAGES BY LICENSOR OR LICENSEE
FOR ANY SUCH SUIT SHALL BE APPLIED

Page 7

Initials /s/ VLM MP1735585.1

--------------------------------------------------------------------------------

 

Confidential Treatment-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR
ASTERISKS [****].

 


FIRST IN SATISFACTION OF ANY UNREIMBURSED EXPENSES AND LEGAL FEES OF  LICENSOR
RELATING TO THE SUIT, AND NEXT TOWARD REIMBURSEMENT OF ANY UNREIMBURSED EXPENSES
AND LEGAL FEES OF  LICENSEE RELATING TO THE SUIT. THE BALANCE REMAINING FROM ANY
SUCH RECOVERY SHALL BE DIVIDED EQUALLY BETWEEN LICENSEE AND LICENSOR.

 


8.6              IN ANY SUIT IN WHICH EITHER PARTY IS INVOLVED TO ENFORCE OR
DEFEND THE LICENSED PATENTS PURSUANT TO THIS AGREEMENT, THE OTHER PARTY HERETO
SHALL, AT THE REQUEST AND EXPENSE OF THE PARTY INITIATING SUCH SUIT, COOPERATE
IN ALL RESPECTS AND, TO THE EXTENT POSSIBLE, HAVE ITS EMPLOYEES TESTIFY WHEN
REQUESTED AND MAKE AVAILABLE RELEVANT RECORDS, PAPERS, INFORMATION, SAMPLES,
SPECIMENS, AND THE LIKE.

 


8.7              IN THE EVENT LICENSEE CONTESTS THE VALIDITY OF ANY LICENSED
PATENTS, UNLESS AND UNTIL LICENSOR TERMINATES THIS AGREEMENT PURSUANT TO
9.3.10,  LICENSEE SHALL CONTINUE TO PAY ROYALTIES AND MAKE OTHER PAYMENTS
PURSUANT TO THIS AGREEMENT WITH RESPECT TO THE CONTESTED LICENSED PATENT(S) AS
IF SUCH CONTEST WERE NOT UNDERWAY UNTIL THE CONTESTED LICENSED PATENT(S) IS
ADJUDICATED INVALID OR UNENFORCEABLE BY A COURT OF LAST RESORT.

 

 


SECTION  9                TERM AND TERMINATION

 


9.1              THE TERM OF THIS LICENSE SHALL BEGIN ON THE EFFECTIVE DATE OF
THIS AGREEMENT AND CONTINUE UNTIL THE LATER OF THE DATE THAT NO LICENSED PATENT
REMAINS A PENDING APPLICATION OR AN ENFORCEABLE PATENT.

 


9.2              LICENSEE MAY TERMINATE THIS AGREEMENT AT ANY TIME BY GIVING AT
LEAST SIXTY (60) DAYS WRITTEN NOTICE OF SUCH TERMINATION TO LICENSOR.  SUCH A
NOTICE SHALL BE ACCOMPANIED BY A STATEMENT OF THE REASONS FOR TERMINATION.

 


9.3              LICENSOR MAY TERMINATE THIS AGREEMENT IF (A) LICENSEE (I)  IS
DELINQUENT ON ANY REPORT OR PAYMENT; (II) IS NOT DILIGENTLY DEVELOPING AND
COMMERCIALIZING LICENSED PRODUCTS AND LICENSED PROCESSES; (III) MISSES A
MILESTONE DESCRIBED IN APPENDIX D; (IV) IS IN BREACH OF ANY PROVISION; (V)
PROVIDES ANY FALSE REPORT;  (VI) GOES INTO BANKRUPTCY, LIQUIDATION OR PROPOSES
HAVING A RECEIVER CONTROL ANY ASSETS, EXCEPT WHERE THE COMPANY UNDERGOES
RESTRUCTURING OUTSIDE OF BANKRUPTCY ; (VII) VIOLATES ANY LAWS OR REGULATIONS OF
APPLICABLE GOVERNMENT ENTITIES; OR (VIII) SHALL CEASE TO CARRY ON ITS BUSINESS
PERTAINING TO LICENSED PATENTS; OR (B) IF PAYMENTS OF EARNED ROYALTIES UNDER
SECTION 4.3, ONCE BEGUN, CEASE FOR MORE THAN TWO (2) CALENDAR QUARTERS.
TERMINATION UNDER THIS SECTION 9.3 WILL TAKE EFFECT 30 DAYS AFTER WRITTEN NOTICE
BY LICENSOR,  UNLESS LICENSEE REMEDIES THE PROBLEM IN THAT 30-DAY PERIOD, EXCEPT
THAT TERMINATION UNDER SECTION 9.3 (VI) WILL OCCUR IMMEDIATELY AND AUTOMATICALLY
UPON THE OCCURRENCE OF THE EVENT AND REQUIRE NO ACTION BY LICENSOR.

 

9.4          If Licensee or any of its Affiliates brings a Patent Challenge
against Licensor, or assists another party in bringing a Patent Challenge
against Licensor (except as required under a court order or subpoena), then
Licensor  may immediately terminate this Agreement and/or the license granted
hereunder.  If a Sublicensee brings a Patent Challenge against Licensor, or
assists another party in bringing a Patent Challenge against Licensor (except as
required under a court order or subpoena), then Licensor may send a written
demand to Licensee to terminate such Sublicense.  If Licensee fails to so
terminate such Sublicense within forty-five (45) days after Licensor’s demand,
Licensor may immediately terminate this Agreement and/or the license granted
hereunder

Page 8

Initials /s/ VLM MP1735585.1

--------------------------------------------------------------------------------

 

Confidential Treatment-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR
ASTERISKS [****].

 

 

9.5          If Licensee, any of its Affiliates or a Sublicensee (i) brings a
Patent Challenge against Licensor or (ii)  assists another party in bringing a
Patent Challenge against Licensor (except as required under a court order or
subpoena), and if Licensor does not choose to exercise its rights to terminate
this Agreement pursuant to Section 9.4 then, in the event that such the Patent
Challenge is successful, Licensee will have no right to recoup any
consideration, including  royalties, paid during the period of challenge.  In
the event that the Patent Challenge is unsuccessful, Licensee shall reimburse
Licensor for all reasonable legal fees and expenses incurred in its defense
against the Patent Challenge. 

 

 


9.6       LICENSOR MAY IMMEDIATELY TERMINATE THIS AGREEMENT UPON THE OCCURRENCE
OF THE SECOND SEPARATE DEFAULT BY LICENSEE WITHIN ANY CONSECUTIVE THREE-YEAR
PERIOD FOR FAILURE TO PAY ROYALTIES, PATENT OR ANY OTHER EXPENSES WHEN DUE.

 


9.7       UPON THE TERMINATION OF THIS AGREEMENT FOR ANY REASON, NOTHING HEREIN
SHALL BE CONSTRUED TO RELEASE EITHER PARTY FROM ANY OBLIGATION THAT MATURED
PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION.  LICENSEE SHALL REMAIN
OBLIGATED TO PROVIDE AN ACCOUNTING FOR AND TO PAY ROYALTIES EARNED TO THE DATE
OF TERMINATION, AND ANY MINIMUM ROYALTIES SHALL BE PRORATED AS OF THE DATE OF
TERMINATION BY THE NUMBER OF DAYS ELAPSED IN THE APPLICABLE CALENDAR YEAR. 
LICENSEE MAY, HOWEVER, AFTER THE EFFECTIVE DATE OF SUCH TERMINATION, SELL ALL
LICENSED PRODUCTS, AND COMPLETE LICENSED PRODUCTS IN THE PROCESS OF MANUFACTURE
AT THE TIME OF SUCH TERMINATION AND SELL THE SAME, PROVIDED THAT LICENSEE SHALL
REMAIN OBLIGATED TO PROVIDE AN ACCOUNTING FOR AND TO PAY RUNNING ROYALTIES
THEREON.

 


9.8       LICENSEE SHALL BE OBLIGATED TO DELIVER TO LICENSOR, WITHIN NINETY DAYS
OF THE DATE OF TERMINATION OF THIS AGREEMENT, COMPLETE AND UNREDACTED COPIES OF
ALL DOCUMENTATION PREPARED FOR OR SUBMITTED FOR ALL REGULATORY APPROVALS OF
LICENSED PRODUCTS OR LICENSED PROCESSES.

 


SECTION  10            ASSIGNABILITY

 

This Agreement may not be transferred or assigned by Licensee except with the
prior written consent of Licensor, in which case assignee assumes all
responsibilities under this license.


 


SECTION  11            DISPUTE RESOLUTION PROCEDURES 

 


11.1          MANDATORY PROCEDURES.

 

In the event either party intends to file a lawsuit against the other with
respect to any matter in connection with this Agreement, compliance with the
procedures set forth in this Section shall be a condition precedent to the
filing of such lawsuit, other than for injunctive relief. Either party may
terminate this Agreement as provided in this Agreement without following the
procedures set forth in this section.


11.1.1    WHEN A PARTY INTENDS TO INVOKE THE PROCEDURES SET FORTH IN THIS
SECTION, WRITTEN NOTICE SHALL BE PROVIDED TO THE OTHER PARTY.  WITHIN THIRTY
(30) DAYS OF THE DATE OF SUCH NOTICE, THE PARTIES AGREE THAT REPRESENTATIVES
DESIGNATED BY THE PARTIES SHALL MEET AT MUTUALLY AGREEABLE TIMES AND ENGAGE IN
GOOD FAITH NEGOTIATIONS AT A MUTUALLY CONVENIENT LOCATION TO RESOLVE SUCH
DISPUTE.




Page 9

Initials /s/ VLM MP1735585.1

--------------------------------------------------------------------------------

 

Confidential Treatment-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR
ASTERISKS [****].

 


11.1.2    IF THE PARTIES FAIL TO MEET WITHIN THE TIME PERIOD SET FORTH IN
SECTION 11.1.1 ABOVE OR IF EITHER PARTY SUBSEQUENTLY DETERMINES THAT
NEGOTIATIONS BETWEEN THE REPRESENTATIVES OF THE PARTIES ARE AT AN IMPASSE, THE
PARTY DECLARING THAT THE NEGOTIATIONS ARE AT AN IMPASSE SHALL GIVE NOTICE TO THE
OTHER PARTY STATING WITH PARTICULARITY THE ISSUES THAT REMAIN IN DISPUTE.


11.1.3    NOT MORE THAN 15 DAYS AFTER THE GIVING OF SUCH NOTICE OF ISSUES, EACH
PARTY SHALL DELIVER TO THE OTHER PARTY A LIST OF THE NAMES AND ADDRESSES OF AT
LEAST THREE INDIVIDUALS, ANY ONE OF WHOM WOULD BE ACCEPTABLE AS A NEUTRAL
ADVISOR IN THE DISPUTE (THE “NEUTRAL ADVISOR”) TO THE PARTY DELIVERING THE
LIST.  ANY INDIVIDUAL PROPOSED AS A NEUTRAL ADVISOR SHALL HAVE EXPERIENCE IN
DETERMINING, MEDIATING, EVALUATING, OR TRYING INTELLECTUAL PROPERTY LITIGATION
AND SHALL NOT BE AFFILIATED WITH THE PARTY THAT IS PROPOSING SUCH INDIVIDUAL.


11.1.4    WITHIN 10 DAYS AFTER DELIVERY OF SUCH LISTS, THE PARTIES SHALL AGREE
ON A NEUTRAL ADVISOR.  IF THEY ARE UNABLE TO SO AGREE WITHIN THAT TIME, WITHIN 5
DAYS, THEY SHALL EACH SELECT ONE INDIVIDUAL FROM THE LISTS.  WITHIN 5 DAYS, THE
INDIVIDUALS SO SELECTED SHALL MEET AND APPOINT A THIRD INDIVIDUAL FROM THE LISTS
TO SERVE AS THE NEUTRAL ADVISOR.  WITHIN 30 DAYS AFTER THE SELECTION OF A
NEUTRAL ADVISOR: 

 

(A)                THE PARTIES SHALL EACH PROVIDE A WRITTEN STATEMENT OF THE
ISSUES IN DISPUTE TO THE NEUTRAL ADVISOR.

(B)               THE PARTIES SHALL MEET WITH THE NEUTRAL ADVISOR IN TAMPA,
FLORIDA ON A DATE AND TIME ESTABLISHED BY THE NEUTRAL ADVISOR.  THE MEETING MUST
BE ATTENDED BY PERSONS AUTHORIZED TO MAKE FINAL DECISIONS ON BEHALF OF EACH
PARTY WITH RESPECT TO THE DISPUTE.  AT THE MEETING, EACH PARTY SHALL MAKE A
PRESENTATION WITH RESPECT TO ITS POSITION CONCERNING THE DISPUTE. THE NEUTRAL
ADVISOR WILL THEN DISCUSS THE ISSUES SEPARATELY WITH EACH PARTY AND ATTEMPT TO
RESOLVE ALL ISSUES IN THE DISPUTE.  AT THE MEETING, THE PARTIES WILL ENTER INTO
A WRITTEN SETTLEMENT AGREEMENT WITH RESPECT TO ALL ISSUES THAT ARE RESOLVED. 
SUCH SETTLEMENT AGREEMENT SHALL BE FINAL AND BINDING WITH RESPECT TO SUCH
RESOLVED ISSUES AND MAY NOT BE THE SUBJECT OF ANY LAWSUIT BETWEEN THE PARTIES,
OTHER THAN A SUIT FOR ENFORCEMENT OF THE SETTLEMENT AGREEMENT.


11.1.5    THE EXPENSES OF THE NEUTRAL ADVISOR SHALL BE SHARED BY THE PARTIES
EQUALLY.  ALL OTHER OUT-OF-POCKET COSTS AND EXPENSES FOR THE ALTERNATIVE DISPUTE
RESOLUTION PROCEDURE REQUIRED UNDER THIS SECTION SHALL BE PAID BY THE PARTY
INCURRING THE SAME. 


11.1.6    POSITIONS TAKEN AND STATEMENTS MADE DURING THIS ALTERNATIVE DISPUTE
RESOLUTION PROCEDURE SHALL BE DEEMED SETTLEMENT NEGOTIATIONS AND SHALL NOT BE
ADMISSIBLE FOR ANY PURPOSE IN ANY SUBSEQUENT PROCEEDING.

 


11.2          FAILURE TO RESOLVE DISPUTE. 


 

If any issue is not resolved at the meeting with the Neutral Advisor, either
party may file appropriate administrative or judicial proceedings with respect
to the issue that remains in dispute.  No new issues may be included in the
lawsuit without the mandatory procedures set forth in this section having first
been followed.

 




Page 10

Initials /s/ VLM MP1735585.1

--------------------------------------------------------------------------------

 

Confidential Treatment-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR
ASTERISKS [****].

 


SECTION  12            PRODUCT LIABILITY; CONDUCT OF BUSINESS

 


12.1          LICENSEE AND ITS SUBLICENSEE(S) SHALL, AT ALL TIMES DURING THE
TERM OF THIS AGREEMENT AND THEREAFTER, INDEMNIFY, DEFEND AND HOLD LICENSOR, ITS
BOARD, UNIVERSITY AND ITS AFFILIATES AND TRUSTEES, THE FLORIDA BOARD OF
GOVERNORS, AND EACH OF THEIR DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS, AND THE
INVENTORS OF THE LICENSED PATENTS, REGARDLESS OF WHETHER SUCH INVENTORS ARE
EMPLOYED BY LICENSOR AT THE TIME OF THE CLAIM, HARMLESS AGAINST ALL CLAIMS AND
EXPENSES, INCLUDING LEGAL EXPENSES AND REASONABLE ATTORNEYS FEES, WHETHER
ARISING FROM A THIRD PARTY CLAIM OR RESULTING FROM LICENSOR’S ENFORCING THIS
INDEMNIFICATION CLAUSE AGAINST LICENSEE, ARISING OUT OF THE DEATH OF OR INJURY
TO ANY PERSON OR PERSONS OR OUT OF ANY DAMAGE TO PROPERTY AND AGAINST ANY OTHER
CLAIM, PROCEEDING, DEMAND, EXPENSE AND LIABILITY OF ANY KIND WHATSOEVER (OTHER
THAN PATENT INFRINGEMENT CLAIMS) RESULTING FROM THE DEVELOPMENT, PRODUCTION,
MANUFACTURE, SALE, USE, LEASE, CONSUMPTION, MARKETING, OR ADVERTISEMENT OF
LICENSED PRODUCTS OR LICENSED PROCESS(ES) OR ARISING FROM ANY RIGHT OR
OBLIGATION OF LICENSEE HEREUNDER.  NOTWITHSTANDING THE ABOVE, LICENSOR AT ALL
TIMES RESERVES THE RIGHT TO RETAIN COUNSEL OF ITS OWN TO DEFEND LICENSOR’S, ITS
BOARD, UNIVERSITY AND ITS AFFILIATES’ AND TRUSTEES, THE FLORIDA BOARD OF
GOVERNORS’, AND THE INVENTOR’S INTERESTS.

 


12.2          LICENSEE WARRANTS THAT IT NOW MAINTAINS AND WILL CONTINUE TO
MAINTAIN LIABILITY INSURANCE COVERAGE APPROPRIATE TO THE RISK INVOLVED IN
DEVELOPMENT, PRODUCING, MANUFACTURING, CLINICAL TRIALS, SELLING, MARKETING,
USING, LEASING, CONSUMING, OR ADVERTISING THE PRODUCTS SUBJECT TO THIS AGREEMENT
AND THAT SUCH INSURANCE COVERAGE LISTS LICENSOR, ITS AFFILIATES, ITS TRUSTEES,
THE FLORIDA BOARD OF GOVERNORS, AND THE INVENTORS OF THE LICENSED PATENTS AS
ADDITIONAL INSUREDS.  WITHIN NINETY (90) DAYS AFTER THE EXECUTION OF THIS
AGREEMENT AND THEREAFTER ANNUALLY BETWEEN JANUARY 1 AND JANUARY 31 OF EACH YEAR,
LICENSEE WILL PRESENT EVIDENCE TO LICENSOR THAT THE COVERAGE IS BEING MAINTAINED
WITH LICENSOR, UNIVERSITY AND ITS AFFILIATES AND TRUSTEES, THE FLORIDA BOARD OF
GOVERNORS,  AND ITS INVENTORS LISTED AS ADDITIONAL INSUREDS.  IN ADDITION,
LICENSEE SHALL PROVIDE LICENSOR WITH AT LEAST THIRTY (30) DAYS PRIOR WRITTEN
NOTICE OF ANY CHANGE IN OR CANCELLATION OF THE INSURANCE COVERAGE.

 


SECTION  13            USE OF NAMES

 

Licensee and its Sublicensee(s) shall not use the names of Licensor, nor of any
of either institution's employees, agents, or affiliates, nor the name of any
inventor of Licensed Patents, nor any adaptation of such names, in any
promotional, advertising or marketing materials or any other similar form of
publicity, or to suggest any endorsement by the such entities or individuals,
without the prior written approval of Licensor in each case, except that
Licensor may state that the Licensed Patents are licensed from Licensee. 
Licensor acknowledges that Licensee is a corporation having a reporting
obligation under the Securities Exchange Act of 1934, as amended, which has or
may have certain disclosure and filing obligations under applicable law,
including but not limited to the public announcement and disclosure of this
Agreement and the filing of the same with the United States Securities and
Exchange Commission; it is acknowledged and agreed that such disclosure and
filing shall not be deemed a violation of this Agreement.

 


SECTION  14            MISCELLANEOUS

 




Page 11

Initials /s/ VLM MP1735585.1

--------------------------------------------------------------------------------

 

Confidential Treatment-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR
ASTERISKS [****].

 


14.1          THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF FLORIDA 

 


14.2          THE PARTIES HERETO ARE INDEPENDENT CONTRACTORS AND NOT JOINT
VENTURERS OR PARTNERS.

               


14.3          LICENSEE SHALL ENSURE THAT IT APPLIES PATENT MARKINGS THAT MEET
ALL REQUIREMENTS OF U.S. LAW, 35 U.S.C. §287, WITH RESPECT TO ALL LICENSED
PRODUCTS SUBJECT TO THIS AGREEMENT.

               


14.4          THIS AGREEMENT CONSTITUTES THE FULL UNDERSTANDING BETWEEN THE
PARTIES WITH REFERENCE TO THE SUBJECT MATTER HEREOF, AND NO STATEMENTS OR
AGREEMENTS BY OR BETWEEN THE PARTIES, WHETHER ORALLY OR IN WRITING, SHALL VARY
OR MODIFY THE WRITTEN TERMS OF THIS AGREEMENT.  NEITHER PARTY SHALL CLAIM ANY
AMENDMENT, MODIFICATION, OR RELEASE FROM ANY PROVISIONS OF THIS AGREEMENT BY
MUTUAL AGREEMENT, ACKNOWLEDGMENT, OR OTHERWISE, UNLESS SUCH MUTUAL AGREEMENT IS
IN WRITING, SIGNED BY THE OTHER PARTY, AND SPECIFICALLY STATES THAT IT IS AN
AMENDMENT TO THIS AGREEMENT.

 


14.5          LICENSEE SHALL NOT ENCUMBER OR OTHERWISE GRANT A SECURITY INTEREST
IN ANY OF THE RIGHTS GRANTED HEREUNDER TO ANY THIRD PARTY.

 


14.6          LICENSEE ACKNOWLEDGES THAT IT IS SUBJECT TO AND AGREES TO ABIDE BY
THE UNITED STATES LAWS AND REGULATIONS (INCLUDING THE EXPORT ADMINISTRATION ACT
OF 1979 AND ARMS EXPORT CONTRACT ACT) CONTROLLING THE EXPORT OF TECHNICAL DATA,
COMPUTER SOFTWARE, LABORATORY PROTOTYPES, BIOLOGICAL MATERIAL, AND OTHER
COMMODITIES.  THE TRANSFER OF SUCH ITEMS MAY REQUIRE A LICENSE FROM THE
COGNIZANT AGENCY OF THE U.S. GOVERNMENT OR WRITTEN ASSURANCES BY LICENSEE THAT
IT SHALL NOT EXPORT SUCH ITEMS TO CERTAIN FOREIGN COUNTRIES WITHOUT PRIOR
APPROVAL OF SUCH AGENCY.  LICENSOR NEITHER REPRESENTS THAT A LICENSE IS OR IS
NOT REQUIRED OR THAT, IF REQUIRED, IT SHALL BE ISSUED.

 


14.7          LICENSEE IS RESPONSIBLE FOR ANY AND ALL WIRE/BANK FEES ASSOCIATED
WITH ALL PAYMENTS DUE TO LICENSOR PURSUANT TO THIS AGREEMENT.

 


14.8          SURVIVAL. 


 


THE PROVISIONS OF THIS SECTION SHALL SURVIVE TERMINATION OF THIS AGREEMENT. 
UPON TERMINATION OF THE AGREEMENT FOR ANY REASON, THE FOLLOWING SECTIONS OF THE
LICENSE AGREEMENT WILL REMAIN IN FORCE AS NON-CANCELABLE OBLIGATIONS:

·              Section 6               Record Keeping

·              Section 9               Requirement to pay royalties on sale of
Licensed Products made, and in process, at time of License Agreement termination

·              Section 12             Product Liability; Conduct of Business

·              Section 13             Use of Names

Section 18             Confidentiality




SECTION  15            NOTICES

 

Any notice required to be given pursuant to the provisions of this Agreement
shall be in writing and shall be deemed to have been given (a)  when delivered
personally; or (b) if sent by facsimile transmission, when receipt thereof is
acknowledged at the facsimile number of the recipient as set forth below; or 
(c) the second day following the day on which the notice has been delivered
prepaid to a national air courier service; or five (5) business days following
deposit in the U.S. mail if sent certified mail, (return receipt acknowledgement
is not required to certify delivery).

 




Page 12

Initials /s/ VLM MP1735585.1

--------------------------------------------------------------------------------

 

Confidential Treatment-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR
ASTERISKS [****].

 


15.1          ALL PAYMENTS AND ROYALTY REPORTS TO:

 

USF Research Foundation

Attn: Business Manager

3802 Spectrum Blvd, Suite 100

Tampa, Florida 33612

 

                                Development reports, updates, and all other
notices and communications to:

 

                                USF Division of Patents & Licensing

                                Attn: Assistant Vice President

3802 Spectrum Blvd, Suite 100

Tampa, Florida 33612

 

 


15.2          IF TO LICENSEE:

 

                                                                (Insert
licensee’s contact information)

 


SECTION  16            CONTRACT FORMATION AND AUTHORITY

 

The submission of this Agreement does not constitute an offer, and this document
shall become effective and binding only upon the execution by duly authorized
representatives of both Licensee and Licensor.  Copies of this Agreement that
have not been executed and delivered by both Licensor and Licensee shall not
serve as a memorandum or other writing evidencing an agreement between the
parties.  This Agreement shall automatically terminate and be of no further
force and effect, without the requirement of any notice from Licensor to
Licensee, if Licensor does not receive the License Issue Fee or certificates
representing shares issued to Licensor pursuant to this Agreement, as
applicable, within thirty (30) days of the Effective Date.

 


16.1          LICENSOR AND LICENSEE HEREBY WARRANT AND REPRESENT THAT THE
PERSONS SIGNING THIS AGREEMENT HAVE AUTHORITY TO EXECUTE THIS AGREEMENT ON
BEHALF OF THE PARTY FOR WHOM THEY HAVE SIGNED.

 


16.2          FORCE MAJEURE.

 

No default, delay, or failure to perform on the part of Licensee or Licensor
shall be considered a default, delay or failure to perform otherwise chargeable
hereunder, if such default, delay or failure to perform is due to causes beyond
either party’s reasonable control including, but not limited to: strikes,
lockouts, or inactions of governmental authorities, epidemics, war, embargoes,
fire, earthquake, hurricane, flood, acts of God, or default of common carrier. 
In the event of such default, delay or failure to perform, any date or times by
which either party is otherwise scheduled to perform shall be extended
automatically for a period of time equal in duration to the time lost by reason
of the excused default, delay or failure to perform.

 


SECTION  17            UNITED STATES GOVERNMENT INTERESTS

 


17.1          IT IS UNDERSTOOD THAT THE UNITED STATES GOVERNMENT (THROUGH ANY OF
ITS AGENCIES OR OTHERWISE) HAS FUNDED RESEARCH, GRANT NO.______N/A__________,
DURING THE COURSE OF OR UNDER WHICH ANY OF THE INVENTIONS OF THE LICENSED
PATENTS WERE CONCEIVED OR MADE.  THE UNITED STATES GOVERNMENT IS ENTITLED, AS A
RIGHT, UNDER THE PROVISIONS OF 35 U.S.C. §202-212 AND APPLICABLE REGULATIONS OF
TITLE 37 OF THE CODE OF FEDERAL REGULATIONS, TO A NON-EXCLUSIVE,
NONTRANSFERABLE, IRREVOCABLE, PAID-UP LICENSE TO PRACTICE OR HAVE PRACTICED THE
INVENTIONS OF SUCH LICENSED PATENTS FOR GOVERNMENTAL

Page 13

Initials /s/ VLM MP1735585.1

--------------------------------------------------------------------------------

 

Confidential Treatment-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR
ASTERISKS [****].

 


PURPOSES.  ANY LICENSE GRANTED TO LICENSEE IN THIS AGREEMENT SHALL BE SUBJECT TO
SUCH RIGHT.

 


17.2          LICENSEE AGREES THAT FOR LICENSED PRODUCTS COVERED BY THE LICENSED
PATENTS THAT ARE SUBJECT TO THE NON-EXCLUSIVE ROYALTY-FREE LICENSE TO THE UNITED
STATES GOVERNMENT, SAID LICENSED PRODUCTS WILL BE MANUFACTURED SUBSTANTIALLY IN
THE UNITED STATES.  LICENSEE FURTHER AGREES THAT IT SHALL ABIDE BY ALL THE
REQUIREMENTS AND LIMITATIONS OF U.S. CODE, TITLE 35, CHAPTER 18, AND
IMPLEMENTING REGULATIONS THEREOF, FOR ALL PATENT APPLICATIONS AND PATENTS
INVENTED IN WHOLE OR IN PART WITH FEDERAL MONEY.

 


SECTION  18            CONFIDENTIALITY

 


18.1          EACH PARTY SHALL MAINTAIN ALL INFORMATION OF THE OTHER PARTY WHICH
IS TREATED BY SUCH OTHER PARTY AS PROPRIETARY OR CONFIDENTIAL (REFERRED TO
HEREIN AS “CONFIDENTIAL INFORMATION”) IN CONFIDENCE, AND SHALL NOT DISCLOSE,
DIVULGE OR OTHERWISE COMMUNICATE SUCH CONFIDENTIAL INFORMATION TO OTHERS, OR USE
IT FOR ANY PURPOSE, EXCEPT PURSUANT TO, AND IN ORDER TO CARRY OUT, THE TERMS AND
OBJECTIVES OF THIS AGREEMENT, AND EACH PARTY HEREBY AGREES TO EXERCISE EVERY
REASONABLE PRECAUTION TO PREVENT AND RESTRAIN THE UNAUTHORIZED DISCLOSURE OF
SUCH CONFIDENTIAL INFORMATION BY ANY OF ITS AFFILIATES, DIRECTORS, OFFICERS,
EMPLOYEES, CONSULTANTS, SUBCONTRACTORS, SUBLICENSEES OR AGENTS. THE PARTIES
AGREE TO KEEP THE TERMS OF THIS AGREEMENT CONFIDENTIAL, PROVIDED THAT EACH PARTY
MAY DISCLOSE THIS AGREEMENT TO THEIR AUTHORIZED AGENTS AND INVESTORS WHO ARE
BOUND BY SIMILAR CONFIDENTIALITY PROVISIONS. NOTWITHSTANDING THE FOREGOING,
CONFIDENTIAL INFORMATION OF A PARTY SHALL NOT INCLUDE INFORMATION WHICH: (A) WAS
LAWFULLY KNOWN BY THE RECEIVING PARTY PRIOR TO DISCLOSURE OF SUCH INFORMATION BY
THE DISCLOSING PARTY TO THE RECEIVING PARTY; (B) WAS OR BECOMES GENERALLY
AVAILABLE IN THE PUBLIC DOMAIN, WITHOUT THE FAULT OF THE RECEIVING PARTY; (C) IS
SUBSEQUENTLY DISCLOSED TO THE RECEIVING PARTY BY A THIRD PARTY HAVING A LAWFUL
RIGHT TO MAKE SUCH DISCLOSURE; (D) IS REQUIRED BY LAW, RULE, REGULATION OR LEGAL
PROCESS TO BE DISCLOSED, PROVIDED THAT THE RECEIVING PARTY MAKING SUCH
DISCLOSURE SHALL TAKE ALL REASONABLE STEPS TO RESTRICT AND MAINTAIN TO THE
EXTENT POSSIBLE CONFIDENTIALITY OF SUCH DISCLOSURE AND SHALL PROVIDE REASONABLE
NOTICE TO THE OTHER PARTY TO ALLOW SUCH PARTY THE OPPORTUNITY TO OPPOSE THE
REQUIRED DISCLOSURE; OR (E) HAS BEEN INDEPENDENTLY DEVELOPED BY EMPLOYEES OR
OTHERS ON BEHALF OF THE RECEIVING PARTY WITHOUT ACCESS TO OR USE OF DISCLOSING
PARTY’S INFORMATION AS DEMONSTRATED BY WRITTEN RECORD.  EACH PARTY’S OBLIGATIONS
UNDER THIS SECTION 18 SHALL EXTEND FOR A PERIOD OF FIVE (5) YEARS FROM
TERMINATION OR EXPIRATION OF THIS AGREEMENT. 




18.2          THIS AGREEMENT AND THE CONTENTS THEREOF CONSTITUTE A CONFIDENTIAL
BUSINESS RELATIONSHIP BETWEEN THE PARTIES.  EACH PARTY ACKNOWLEDGES THAT
SIGNIFICANT DAMAGE COULD BE DONE TO THE OTHER ONE SHOULD THE TERMS OF THIS
AGREEMENT BECOME PUBLIC KNOWLEDGE.  BOTH PARTIES AGREE THAT THEY WILL NOT REVEAL
THE TERMS OF THIS AGREEMENT TO ANY THIRD PARTY (EXCLUDING AGENTS, ATTORNEYS,
REPRESENTATIVES AND OTHERS WITH WHOM THEY HAVE A LEGAL OBLIGATION TO DISCLOSE,
INCLUDING, BUT NOT LIMITED TO, GOVERNMENT AGENCIES AND REGULATORY AUTHORITIES)
EXCEPT WITHIN THE RESTRICTIVE CONFINES OF A CONFIDENTIALITY AGREEMENT, AND THAT
THEY WILL EXERCISE REASONABLE PRECAUTIONS TO INSURE THAT NEITHER THEY NOR THEIR
EMPLOYEES OR AGENTS SHALL ALLOW THE TERMS OF THE AGREEMENT TO BECOME PUBLIC
KNOWLEDGE.

 

 


SECTION  19            UNIVERSITY RULES AND REGULATIONS 

 




Page 14

Initials /s/ VLM MP1735585.1

--------------------------------------------------------------------------------

 

Confidential Treatment-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR
ASTERISKS [****].

 


19.1          LICENSEE UNDERSTANDS AND AGREES THAT LICENSOR’S PERSONNEL WHO ARE
ENGAGED BY LICENSEE, WHETHER AS CONSULTANTS, EMPLOYEES OR OTHERWISE, OR WHO
POSSESS A MATERIAL FINANCIAL INTEREST IN LICENSEE, ARE SUBJECT TO FLORIDA
STATUTES CHAPTER 116, PART III AND THE UNIVERSITY OF SOUTH FLORIDA’S RULE
REGARDING OUTSIDE ACTIVITIES AND FINANCIAL INTERESTS SET FORTH IN FLORIDA
ADMINISTRATIVE CODE RULE 6C4-10.206, THE LICENSOR’S INTELLECTUAL PROPERTY
POLICY, AND A MONITORING PLAN WHICH ADDRESSES CONFLICTS OF INTERESTS ASSOCIATED
THEREWITH.  ANY TERM OR CONDITION OF AN AGREEMENT BETWEEN LICENSEE AND SUCH 
PERSONNEL WHICH SEEKS TO VARY OR OVERRIDE SUCH PERSONNEL’S OBLIGATIONS TO
LICENSOR MAY NOT BE ENFORCED AGAINST SUCH PERSONNEL OR THE LICENSOR, WITHOUT THE
EXPRESS WRITTEN CONSENT OF AN INDIVIDUAL AUTHORIZED TO VARY OR WAIVE SUCH
OBLIGATIONS ON BEHALF OF THE LICENSOR.  FURTHERMORE, SHOULD AN INTEREST OF
LICENSEE CONFLICT WITH THE INTEREST OF THE LICENSOR, LICENSOR’S PERSONNEL ARE
OBLIGATED TO RESOLVE SUCH CONFLICTS ACCORDING TO THE GUIDELINES AND POLICIES SET
FORTH BY THE LICENSOR.

 

 

Page 15

Initials /s/ VLM MP1735585.1

--------------------------------------------------------------------------------

 

Confidential Treatment-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR
ASTERISKS [****].

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
dates indicated below.

 

LICENSOR

 

 

/s/ Valerie L.
McDevitt                                                                        
Date: June 16,  2010

 

_________________________________________________________

 

Valerie L. McDevitt,

Assistant Vice President

Division of Patents & Licensing

 

LICENSEE

 

By: /s/ Meetesh Patel
                                                                          Date:
June 21, 2010

 

Name and Office: Meetesh Patel, President and CEO

 

 

ACKNOWLEDGED AND AGREED:

 

UNIVERSITY OF SOUTH FLORIDA BOARD OF                  INVENTOR

TRUSTEES A PUBLIC BODY CORPORATE

 

/s/ Rebecca
Puig                                                                                
/s/

                                                                                                                          
INVENTOR

                                               

_____________________________________________                  /s/



Page 16

Initials /s/ VLM MP1735585.1

--------------------------------------------------------------------------------

 

Confidential Treatment-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR
ASTERISKS [****].

 

Schedule I

 

U.S. Patent Application No. 12/630,398 filed December 3rd 2009, titled
Fabrication of Organic Solar Array for Applications in Microelectromechanical
Systems and Others.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 17

Initials /s/ VLM MP1735585.1

--------------------------------------------------------------------------------

 

Confidential Treatment-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR
ASTERISKS [****].

 

 

 

 

 

 

 

 

Appendix A - Development Plan

 

                A Development Plan of the scope outlined below shall be
submitted to Licensor by Licensee prior to the execution of this Agreement.  In
general, the plan should provide Licensor with a summary overview of the
activities that Licensee believes are necessary to bring products to the
marketplace.

 

I.                    Development Program


[****]

 

II.                 Governmental Approval

 


[****]





III.               Proposed Market Approach




[****]

IV.              Competitive Information

 

A.                 Potential competitors

1.                  There are no direct competitors known to be developing a
see-thru BIPV product with the characteristics specific to Licensee’s proposed
application of the Licensed Patents and Licensed Know-How to its SolarWindow™
technology

2.                  There are numerous solar/photovoltaic/BIPV companies, which
may develop products and/or technologies capable of competing against Licensee:

a)       Konarka Technologies, Inc.

b)       Nanosolar, Inc.

c)       General Electric

d)       BP Solar

e)       Energy Conversion Devices / United Solar Ovonic

 

B.                 Potential competitive devices/compositions

1.                  Solar blinds

2.                  Ultra-thin films

3.                  Embedded solar ‘strips’ inside glass windows

 

C.                 Anticipated date of product launch




Page 18

Initials /s/ VLM MP1735585.1

--------------------------------------------------------------------------------

 

Confidential Treatment-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR
ASTERISKS [****].

 


[****]

 



Page 19

Initials /s/ VLM MP1735585.1

--------------------------------------------------------------------------------

 

Confidential Treatment-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR
ASTERISKS [****].

 

Appendix B - Development Report

 

When appropriate, indicate estimated start date and finish date for activities.

 

I.                    Date Development Plan Initiated and Time Period Covered by
this Report.

 

II.                 Development Report (4-8 paragraphs).

 

A.                 Activities completed since last report including the object
and parameters of the development, when initiated, when completed and the
results.

 

B.                 Activities currently under investigation, i.e., ongoing
activities including object and parameters of such activities, when initiated,
and projected date of completion.

 

III.               Future Development Activities (4-8 paragraphs).

 

A.                 Activities to be undertaken before next report including, but
not limited to, the type and object of any studies conducted and their projected
starting and completion dates.

B.                 Estimated total development time remaining before a product
will be commercialized.

 

IV.              Changes to Initial Development Plan (2-4 paragraphs).

 

A.                 Reasons for change.

B.                 Variables that may cause additional changes.

 

V.                 Items to be Provided if Applicable:

 

A.                 Information relating to Licensed Products or Licensed
Processes that has become publicly available, e.g., published articles,
competing products, patents, etc.

B.                 Development work being performed by third parties, other than
Licensee, to include name of third party, reasons for use of third party,
planned future uses of third parties including reasons why and type of work.

C.                 Update of competitive information trends in industry,
government compliance (if applicable) and market plan.

D.                 Information and copies of relevant materials evidencing the
status of any patent applications or other protection relating to Licensed
Products, or Licensed Processes or the Licensed Patents.

 

PLEASE SEND DEVELOPMENT REPORTS TO:

 

 

                                USF Division of Patents & Licensing

                                Attn: Assistant Vice President

3802 Spectrum Blvd, Suite 100

Tampa, Florida 33612



                                                                                      

Page 1

Initials /s/ VLM MP1735585.1

 

 

--------------------------------------------------------------------------------

 

Confidential Treatment-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR
ASTERISKS [****].

 

Appendix C - Licensor Royalty Report

 

                                                                               
Licensee:                                                                  
                                                                          
                                                                                                                                                                                                                                               
                                                Agreement
No.:                                                                                                                                                                  
                                                                                                               

Inventor:                                                                  
                                                                                                                                          
                                                                                                                                                                               
                                                P#:   P   
                                                                                                                                                                                                                                               
                                                                                                                               

Period Covered:                                                 From:     /    
/2                                                      Through:      /    
/2                                                              

Prepared By                                                      
                                                                                                                                               
                                                                                                  
                                                Date:     
                                                               
                                                                                                                                                                                                                                  
                                                  

                                                                               
Approved By:                                                    
                                                                               
                                                                                                                                               
                                                Date:     
                               
                                                                                                                                                                                                                                               
                                                                                               

If license covers several major product lines, please prepare a separate report

 for each line.  Then combine all product lines into a summary report. 

           Report Type:  ¨  Single Product Line Report:
                                                                                                                       

                        ¨  Multiproduct Summary Report.  Page 1 of ______ Pages

                        ¨  Product Line Detail.  Line:
                            Tradename:                          Page:           

Report Currency: ¨  U. S. Dollars      ¨  Other
                                                                                                                        

 

 

 

 

Unit

 

Gross

 

* Less:

 

Net

 

Royalty

 

Period Royalty Amount

 

Country

 

Sales

 

$$ Sales

 

Allowances

 

$$ Sales

 

Rate

 

This Year

 

Last Year

 

U.S.A.

 

 

 

 

 

 

 

 

 

 

 

 

 

Canada

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Europe:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Japan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 1

Initials /s/ VLM MP1735585.1

 

--------------------------------------------------------------------------------

 

Confidential Treatment-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR
ASTERISKS [****].

 

 

Total Royalty: _______________  Conversion Rate: ____________  Royalty in U.S.
Dollars:   $                                              

The following royalty forecast is non-binding and for Licensor’s internal
planning purposes only:

Royalty Forecast Under This Agreement:  Next Quarter:__________  Q2:__________ 
Q3:__________  Q4:__________

*  On a separate page, please indicate the reasons for returns or other
adjustments if significant.

Also note any unusual occurrences that affected royalty amounts during this
period.

To assist Licensor’s forecasting, please comment on any significant expected
trends in sales volume.

 

 

 

 

 

 

PLEASE SEND ROYALTY REPORTS TO:

 

 

USF Research Foundation

Attn: Business Manager

3802 Spectrum Blvd, Suite 100

Tampa, Florida 33612



Page 2

Initials /s/ VLM MP1735585.1

 

--------------------------------------------------------------------------------

 

 

 

 

 

Appendix D - Milestones

 

 


[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

APPENDIX E: ENUMERATED KNOW HOW

 

Exclusive license to all Trade Secrets (“Enumerated Know-How”), in the Licensed
Territory and Licensed Field which relate to the methods and processes by which
materials, including but not limited to starting materials, solar materials,
conducting materials, substrates, and substrate surfaces, are: created and
prepared; applied to substrates and their surfaces; protected from degradation;
and manufactured. Trade secrets ("Enumerated Know-How") mean any formula,
pattern, device or compilation of information that is used in the licensed
process that gives the licensee an opportunity to obtain an advantage over
competitors who do not know or use it.

1

 

--------------------------------------------------------------------------------

 